IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


WILLIAM D. CALLOWAY,

             Appellant,

 v.                                                   Case No. 5D15-2044

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 17, 2016

Appeal from the Circuit Court
for Lake County,
William G. Law, Jr, Judge.

William D. Calloway, South Bay, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm the trial court’s order precluding William Calloway from future pro se

filings. However, because it appears Calloway may now have a valid claim, namely that

the 100 year sentence imposed on him as a juvenile constitutes an unconstitutional de

facto life sentence, see Miller v. Alabama, 132 S. Ct. 2455, 2469 (2012) and Falcon v.

State, 162 So. 3d 954, 964 (Fla. 2015), we do so without prejudice to Calloway’s ability
to file with the trial court a motion for the appointment of counsel to represent him on that

claim.1

          AFFIRMED.

TORPY, BERGER and LAMBERT, concur.




          1
        Calloway argues in his brief that he sought the appointment of counsel to
represent him on his most recent postconviction filing, but that the request was denied.
We can find nothing in the record to suggest that such a motion was ever filed.


                                             2